963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elva J. HAUGEN, Plaintiff-Appellant,v.Barbara BRADY, individually and as Director of Clark CountySocial Services;  Barbara Clark, individually and as ClarkCounty Child Welfare Licensing Officer;  Ruth Ann Zachariah;Mary Ann Muratore;  Robert Pressman, all individually andas employees of Clark County Social Services;  the County ofClark;  Paul Christensen, individually and as Chairman ofthe Clark County Commissioners;  State of Nevada;  DanelHahn;  et al., Defendants-Appellees.
No. 91-15691.
United States Court of Appeals, Ninth Circuit.
Submitted May 15, 1992.*Decided May 20, 1992.

Before HUG, SKOPIL and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Elva J. Haugen appeals from the district court's order of March 20, 1991 dismissing her case for repeated failure to amend her complaint in conformity with the court's previous orders.   Haugen filed a motion for reconsideration on April 2, 1991.   On April 16, 1991, while her motion for reconsideration was still pending, Haugen filed her notice of appeal.   The district court subsequently denied Haugen's motion for reconsideration on April 29, 1991.


3
"A notice of appeal filed before the disposition of [a motion to alter or amend the judgment] shall have no effect.   A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  Fed.R.App.P. 4(a)(4) (emphasis added).   Haugen's notice of appeal is therefore null and void,  see Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam) (notice of appeal filed before disposition of motion for reconsideration is "a nullity");   Trinidad Corp. v. Maru, 781 F.2d 1360, 1361-62 (9th Cir.1986) (same), as are her attempts at amending the notice of appeal.   See id. at 1362 ("[A] notice of appeal that is void at the outset cannot by amendment become anything other than void.")  (cautioning against practice of amending notices of appeal).


4
This appeal is DISMISSED for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3